CaSe 2:16-cV-06930-GRB Document 147 Filed 01/18/19 Page 1 of 4 Page|D #: 2958

Counseling and Advising Ciients Exclusively on Laws of the Workplace

Zabell & Associates, P.C.
Saul D. Zabell

Zabe]l & A.SSOCiateS, P.C. ;§E[);pl?)l;te Drive Email: SZabell@laboriawsny.com

Bohernia, New York 11716
EMPLOYMENT CUU'NSELING, LITiGATfON, LABUR & BEN'EFI'I`S LAW T€l_ 631-589-7242

FaX- 631-563-7475
WW.LabOrlawsny.com

 

January 18, 2019
m ELECTRONIC CASE FILING

The Honorable Gary R. Brown
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re! Piccolo v. Top Shelf Provisions, et al.

16'CV'06930 (GRB!

Your Honorf

We Write in response to the i\/Iotion for Judgment as a l\/[atter of LaW served
upon Plaintiff at 11343 p.m. on January 15, 2019.1 Defendants seek to set aside the
Jury’s Award of $5,000.00 to each Plaintiff Piccolo and Plaintiff Sudlow under N.Y.
Lab. Law § 195(1) and the Jury’s Award of $5,000.00 to each Plaintiff Piccolo and
Plaintiff SudloW under N.Y. Lab. LaW § 195(3). Defendants’ Motion must be denied
both as a matter of procedure and as a matter of laW.

Defendants’ l\/lotion must be Denied because they Failed to Obey the Court’s Order

Defendants’ l\/Iotion must be denied because they failed to follow Your
Honor’s Order regarding the submission of post-trial motions. Speciiically, Your
Honor Ordered that any party seeking to make a post'trial motion must order and
obtain a copy of the trial transcript Defendants have again failed to comply with
Your Honor’s Order as they have not secured a copy of the trial transcript and

 

1 We note that Defendants did not file the Motion for Judgment as a Matter of Law at this tiine. However, as the
Motion was improperly made - in that Defendants did not order a copy of the trial transcripts s Plaintiffs did not
seek to wait until the end of the brieiing schedule to make Your Honor aware of the defective nature of Defendants’
Motion.

 

Case 2:16-cV-06930-GRB Document 147 Filed 01/18/19 Page 2 of 4 Page|D #: 2959

Zabell & Associates, P.C.

EMPLDYMEHT CUUNSEL[N'G, LH'[GAUDN, IAHOR&`BHIEFITS L\W

 

January 18, 2019
Page 2 of4

further failed to include it as an exhibit Defendants’ failure to obtain the transcript
despite a direct Order to do so must result in denial of their motion.

l\/loreover, Defendants’ failure to obtain the transcript is unduly prejudicial to
Plaintiffs lt is unreasonable for Defendants to engage in a fact intensive analysis of
the findings of the jury Without the seven (7) days of testimony that was presented
to the Jury. Defendants identify the standard by Which their motion must be
analyzed as “judgment as a matter of law is Warranted against a party Where ‘a
reasonable jury Would not have a legally sufficient evidentiary basis to find for the
party on that issue.”’ Morse V. FuStO, 804 F.3d 538, 546 (2d Cir. 2015).
Consideration under this standard cannot be made When the transcript of the trial
testimony has not been produced There cannot be a finding of reasonableness
based upon evidence presented Without the inclusion of the evidence that Was
presented Therefore, Defendants’ l\/lotion must be denied as a matter of procedure.

Defendants’ Fail to Establish the Affirmative Defense

Should the Court decide to consider Defendants’ motion on substantive
grounds, despite their failure to order the transcript, it must similarly be denied.
The evidence does not support Defendants’ affirmative defenses The standard for
the affirmative defenses contained in NYLL § 198(1)(b) and NYLL § 198(1)((1) are
identical. Defendants must demonstrate that they “made complete and timely
payment of all Wages due.” N.Y. Lab. LaW § 198. Accordingly, to obtain a judgment
setting aside the jury’s decision and award, Defendants must prove that either the
jury found that Defendants made complete and timely payment of all Wages due to
Plaintiffs or that no reasonable jury could find that Defendants did not make
complete and timely payment of all Wages due to Plaintiffs

The Jury was not directly asked to determine whether or not Defendants
made complete and timely payments for all Wages due to Plaintiffs However, the
jury did make an indirect conclusion, as indicated in the verdict form, that
Defendants failed to make complete and timely payments Specifically, When
addressing whether Plaintiffs Were entitled to damages for Defendants’ violation of
NYLL §§ 195(1) and 195(3), the jury Was instructed that they could only award
damages if they found that the Defendants did not make complete and timely
payments to Plaintiffs See Exhibit B, p. 48. Thus, it is clear that the jury Was
cognizant of the standard and found Defendants failed to demonstrate that they
made complete and timely payments to Plaintiffs

 

Case 2:16-cV-06930-GRB Document 147 Filed 01/18/19 Page 3 of 4 Page|D #: 2960

Zabell & Associates, P.C.

EMPLOYMENT COU'NS|L|NG, LITIEATIDN. LA]!UR& BmFl'[S LAW

 

.lanuary lS, 20]9
Page 3 of4

The jury’s finding that the Plaintiffs are not entitled to any overtime wages is
not akin to a finding that Defendants made complete and timely payment of all
wages due. For example complete payment of wages at a time after they became
due and owing would not be considered timely payment. Plaintiffs provided
evidence of paychecks issued to each employee that contained wages at an amount
lesser than their typical salary amounts. See Exhibit 1 (Documents Bates Stamped
P000260 and P000264 contained within Plaintiffs’ Trial Exhibit 9) and Exhibit 2
(Documents Bates Stamped P000295 contained within Plaintiffs’ Trial Exhibit 19).
Defendants could not explain why the paychecks were issued for a lesser amount
than Plaintiffs were owed. Defendants also emphatically testified that deductions
were made from Plaintiffs’ pay. Defendant Dahlem specifically testified that he
made deductions from Plaintiff Piccolo’s pay more frequently than any other
employee The Defendants also testified that Plaintiffs were paid commissions but
could not provide an answer as to how the commissions were calculated, when
commissions were earned, when they became due and owing, or when they were
paid Accordingly, Defendants could not provide with certainty that the payment of
commissions were complete or timely. ln fact, Defendants failed to produce
documentary evidence demonstrating that the commissions were even paid Thus,
Defendants cannot meet their burden of establishing that no reasonable jury could
have concluded that they did not make complete and timely payment of all Wages
due to the Plaintiffs

Plaintiffs were each Employees as defined by the New York Labor Law

Defendants are incorrect in their assertion that Plaintiffs are not Employees
subject to Article 6, Section 195 of the NYLL. Worse yet, Defendants advance a
deliberate misinterpretation of the law. ln analyzing Plaintiffs eligibility for
damages under Article 6, Section 195, Defendants apply the definition of Employee
contained in Article 19 of the New York Labor Law, which only relates to the
payment of the minimum Wage. Section 651 specifically identifies that the
definition of employee is for the use within Article 651 only. Comparatively, Article
6, Section 190 defines employees as “any person employed for hire by an employer
in any employment.” This is the proper definition of “employee” in the context of
Defendants’ failure to comply with Article 6, Section 195 of the NYLL. For
reference, “employee” is defined in seven (7) different Articles of the NYLL.
Defendants cherry'picked the definition that fit their purpose but not the law as
written, and deliberately mispresented to the Court its application Additionally,
Defendants stipulated to the fact that each Plaintiff is an “employee” within the

 

Case 2:16-cV-06930-GRB Document 147 Filed 01/18/19 Page 4 of 4 Page|D #: 2961

Zabell &Associates, P.C.

EMFLO¥MENT COUNSEUNG, L.\'I`IGATION, LA]JOR & DENEF|TS LAW

January18,2019
Page 4 of4

meaning of the NYLL in the Joint Pre'Trial Order filed with the Court. See EXhibit
3, at p. 6.

Conclusion

For the reasons aforementioned herein, Defendants’ l\/lotion for Judgment as
a Matter of Law must be denied in its entirety on procedural and substantive
grounds Upon a denial, Plaintiffs’ respectfully request a schedule be entered
permitting an application for attorneys’ fees and costs as successful litigants
Plaintiffs propose a bifurcated fee application, wherein, Plaintiffs would Erst seek
an entitlement of fees as the prevailing party for claims brought under NYLL §
195(1) and NYLL § 195(3). We note that NYLL § 198 allows for an award of
attorneys’ fees and costs for successful claims brought under NYLL § 195(1) and
NYLL § 195(3). lf Your Honor determines that Plaintiffs are entitled to an award of
attorneys’ fees and costs, will then submit an application requesting the amount
that should be awarded

Respectfully submitted,

ZABELL& T S P.C.

  

. Zabell

cci Client
Joseph M. Labuda, Esq.; Brett W` Joseph, Esq. (Vi'a Electronic Case Filing)

 

